The validity of appellants' tax title is the issue. With becoming candor counsel for appellants say: "There is but one vital issue presented by this appeal. At the outset we agree that if Lumsden v. Erstine, 205 Ark. 1004,172 S.W.2d 409, 147 A.L.R. 1132, is yet the law in this State, then this case must be affirmed."
It is true that Lumsden v. Erstine was decided by a divided Court, but the case has been subsequently cited with approval in opinions to which there were no recorded dissents. Lumsden v. Erstine has become a rule of property, and we continue to adhere to the holding of that case.
Affirmed. *Page 14